     Case 2:20-cv-00541-JAM-AC Document 10 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK AUSSIEKER,                                   No. 2:20-cv-000541 JAM AC PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    360 DIGITAL MARKETING, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On March 11, 2020,

19   plaintiff filed this action against 360 Digital Marketing LLC, Reckon Media LLC (collectively,

20   “defendant organizations”) and Salman Yousuf. ECF No. 1. On March 23, 2020, defendant

21   Yousuf, appearing in pro se, filed an Answer indicating that he is not affiliated with the defendant

22   organizations, and asserting that his name has been used fraudulently in connection with them.

23   ECF No. 5. Yousuf filed two more notices of non-affiliation. ECF Nos. 7, 8. On May 11, 2020,

24   plaintiff submitted a notice of voluntary dismissal without prejudice as to defendant Yousuf only.

25   ECF No. 9. The defendant organizations have not yet appeared.

26          Because defendant Yousuf filed an answer, plaintiff cannot dismiss the case against him

27   without leave of court. Fed. R. Civ. P. 41(a)(1)(A). However, the undersigned has considered the

28   fact that defendant Yousuf did not file any counterclaims, and has expressed his desire to be
                                                       1
     Case 2:20-cv-00541-JAM-AC Document 10 Filed 05/18/20 Page 2 of 2

 1   dismissed from this case to the court three times by notifying plaintiff and the court that he was
 2   incorrectly named. Under these circumstances, the court finds dismissal appropriate. Thus,
 3   pursuant to Fed. R. Civ. P. 41(a)(2), it is HEREBY RECOMMENDED that defendant Salman
 4   Yousuf be dismissed from this action without prejudice.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 7   (21) days after being served with these findings and recommendations, any party may file written
 8   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   DATED: May 18, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
